Title: From James Madison to Richard Rush, 20 [ca. 26] August 1815
From: Madison, James
To: Rush, Richard


                    
                        
                            Dear Sir
                        
                        Montpelier Aug. 20. [ca. 26] 1815
                    
                    The inclosed letter from Commodore Patterson inclosed to me by Mr. Homans, presents several points on which your advice to him may be

useful, so far as the instructions already issued from one or other of the Departments be found inadequate. It seems entirely proper that naval protection if it can be spared, should be employed agst. the Carthaginian Corsairs, in pursuance of the rules lately settled & prescribed. The letter also inclosed from Robt. Harrison, to the Secretary of State, merits the attention of the Navy Department.
                    The questions arising, on the letter from Govr. Claiborne to the Secry. of State, are whether the armed force of the U.S. naval and military ought to be employed to arrest the enterprizes agst. the Spanish Provinces; and whether a Proclamation from the Ex. of the U.S. be or be not necessary in the case. I will thank you to look into the precedents on these subjects, and to ascertain by enquiry in the proper Depts. the precise course to be observed in the event of an interposition by force, and the form of a Proclamation, in case one should be issued. It may be well also to see in the Dept. of State, the last letters from Mr. Monroe to Mr. Onis. The latter has renewed his complaints since, with all the point he could give to them.
                    I must trouble you with another subject which is stated in the letter from the Comr. of the General Land office. Is the law which provides for the removal of intruders on the pub: lands by military force, applicable to the case of forfeiture as stated? What is the precise course, proper, in the application of such a force, in relation to the martial and the military officer? The proceedings in the case of the Batture at N. O. will probably answer the latter question; and will be found, in the respective Depts.
                    The copy of a letter from Mr. Crawford states another case on which I wish the favour of your opinion. Accept my great esteem & cordial regards
                    
                        
                            James Madison
                        
                    
                